Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

                                                             Remark
This Office action has been issued in response to communication made on 01/21//2021. 

EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee. Authorization for this examiner’s amendment was given subsequent to communication with Konrad Konrad Sherinian on 2/12/2021.

Amendment to the Claims
The following is the list of claimed that were amended.
17. (Currently Amended) The method of Claim 15 wherein the tutor search ranking is generated with a term frequency-inverse document frequency algorithm.

Allowance
Claims 1-2, 3, 5-13, 15 and 17 are allowable.

Reason for Allowance
Independent claims 1, 3 and 6 are allowable because the cited arts of record do not explicitly disclose, teach, or suggest the claimed limitations content management (in combination with all other features in the claim),       

receiving a search query from a user; parsing the search query to remove any common conjunctions from the search query to produce one or more query primitives; accessing a database including a table of tutor profiles; obtaining a plurality of tutor profiles from the database that are responsive to the search query; extracting from each of the tutor profiles at least one subject and one or more related words wherein said one or more related words are related to the at least one subject and further wherein the one or more related words are related to the at least one subject using historical search terms; computing a relevance score for each of the tutor profiles using the at least one subject, the one or more related words, and the one or more query primitives; wherein the step of computing comprises determining the equivalence of the one or more query primitives with the at least one subject and the one or more related words, and assigning a higher relevance score to tutor profiles wherein the at least one subject and the one or more related words are more alike the one or more query primitives than a different tutor profile; and presenting the tutor profiles to a user so that tutor profiles with the highest relevance scores are presented to the user first.

Claim 3:
receiving a search query from a user; parsing the search query to produce one or more query primitives; for each of the query primitives, predicting one or more subjects that are pertinent to the query primitive; wherein the step of predicting involves examining at least one historical query primitive and the primary subject of a tutor actually engaged by a student submitting the historical query primitive; assembling a list of tutor profiles based on the one or more query primitives and the one or more subjects; assigning a relevance score to each of the tutor profiles; wherein the step of assigning comprises parsing the tutor profiles for one or more related words that are related to at least one of the predicted subjects with tutor profiles that have related words that are more equivalent to the at least one of the Amendment Filed After Telephonic Interview, p. 3 of 7Application No. 16/035,040Examiner: Tarek Chboukipredicted subjects being assigned a higher score than tutor profiles that have related words that are 

Claim 6:
receiving a search query from a user; parsing the search query to produce one or more query primitives; assembling a list of tutor profiles based on the one or more query primitives; assigning a relevance score to each of the tutor profiles; wherein the step of assigning comprises parsing the tutor profiles for a plurality of boost words that are related to at least one of the query primitives, wherein each boost word has an independent adjustment value and wherein the relevance score of a particular boost word is adjusted by at least the greatest value of the one or more boost words; and Amendment Filed After Telephonic Interview, p. 4 of 7Application No. 16/035,040Examiner: Tarek Chbouki presenting the list of tutor profiles to a user in an order determined by the relevance score of each tutor.


Any comments considered necessary by applicant must be submitted no later than the
payment of the issue fee and, to avoid processing delays, should preferably accompany the issue
fee. Such submissions should be clearly labeled "Comments on Statement of Reasons for
Allowance."

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TAREK CHBOUKI whose telephone number is (571)270-3154.  The examiner can normally be reached on Mon-Fri 8:00 am to 6:00 pm EST.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Aleksandr Kerzhner can be reached at 571-2701760.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/TAREK CHBOUKI/             Primary Examiner, Art Unit 2165                                                                                                                                                                                                        2/13/21